CONFESSION OF ERROR
PER CURIAM.
The defendant, John Peters, appeals from a judgment of conviction for attempted manslaughter. Upon the state’s proper confession that the trial court erred in failing to instruct the jury that excusable and justifiable homicide are elements of manslaughter, we reverse and remand for a new trial. See Rojas v. State, 552 So.2d 914 (Fla.1989); Kinnamon v. State, 593 So.2d 334 (Fla. 3d DCA 1992); Miller v. State, 561 So.2d 596 (Fla. 3d DCA), rev. denied, 574 So.2d 143 (Fla.1990).